Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 1 of Applicant Remarks, filed 01/21/2022, with respect to the rejection of claims 5 and 15 under 35 U.S.C 112 have been fully considered and are persuasive.  The rejection of 11/03/2021 has been withdrawn. 

Applicant’s arguments, see Page 2 of Applicant Remarks, filed 01/21/2022, with respect to the rejection(s) of claim(s) 1 regarding the pulsed electromagnetic radiation, 3, 6, 7 and 13 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of references Cullinan et al. (US 20180065186 A1) and Randhawa (US 20180186082 A1) regarding pulsed radiation and references Dergham et al. (US 10018802 B1) and Campbell et al. (US 8179677 B2) regarding the coolant tank. Please see below for the new grounds for rejection.

	Applicant’s arguments with respect to the rejection of claim 1 regarding the specific additive manufacturing system is not persuasive. 
In response to applicant’s arguments on page 3 regarding photonic fusion, there is no limitation provided in the claims for a specific 3D manufacturing process to be used and the claims can be performed with other 3D manufacturing processes as well.

Election/Restrictions
Newly submitted claims 18 and 20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Regarding claim 18, “incoherent radiation” means that the light beam is not a laser beam and can be produced from other objects, such as a light emitting diode. This limitation was not originally presented in claim 1 and is another embodiment of the invention.
Regarding claim 20, “two micromirror arrays [directed to the] same portion of the build platform” is not originally presented in claim 1, where a singular micromirror array is used to direct electromagnetic radiation to the build platform. This claim represents another embodiment of the invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18 and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-11, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cullinan et al. (US 20180065186 A1, hereinafter Cullinan) in view of Dergham et al. (US 10018802 B1, hereinafter Dergham) and in view of Campbell et al. (US 8179677 B2, hereinafter Campbell).
Regarding claim 1, Cullinan discloses a three-dimensional (3D) printing device (Para. 0024, lines 1-2, “…a system is disclosed for additively producing a three-dimensional workpiece…”), comprising: 
a pulsed electromagnetic radiation source (Para. 0257, lines 5 from end, “The nanosecond pulsed laser (or femtosecond pulsed laser) and the DMD array (e.g., 104) may be used to selectively ablate…”, where the dielectric material can form dielectric layers such as 2224); 
a build platform to maintain a number of layers of build material thereon and receive pulsed electromagnetic radiation from the pulsed electromagnetic radiation source (Para. 0196, lines 3-4, “…spread on the build platform in the vacuum chamber…”); 
a micromirror array to selectively direct the pulsed electromagnetic radiation from the pulsed electromagnetic radiation source to the build material on the build platform (Para. 0193, lines 4-6, “…a micromirror array assembly that may be used as the optical system is shown.”).
Cullinan does not disclose:
A coolant tank with coolant therein to cool the micromirror array.
104 may comprise arrays of small mirrors that are used to redirect the laser, or light, emitted by the laser diodes 108.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified micromirror array from Cullinan with the spray cooling block as taught by Dergham
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of prolonging the life expectancy of optical components so that they do not fail as stated by Dergham, Page 10, Lines 20-24, “For example, large amounts of heat can cause the optical components to operate improperly, operate with a reduced life expectancy, or in extreme instances, cause the optical components to completely fail.”.
	Furthermore, Campbell discloses, in the field of electronic cooling, a coolant tank that immerses electronics within coolant, where coolant consist of dielectric fluid (Page 18, Section 8, lines 45-51, “Sealed housing 640 is configured to at least partially surround…the electronic subsystem with the plurality of electronic components 641 disposed within the sealed compartment…dielectric fluid 642 pools in the liquid state at the bottom of the sealed compartment and is of sufficient volume to submerge the electronic components 641.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the micromirror array with the spray cooling block from Cullinan and Dergham to include fully immersing the electronics in dielectric fluid as taught by Campbell, where Dergham states the use of Fluorinert which is considered a dielectric fluid.

	Regarding claim 2, modified Cullinan teaches the apparatus according to claim 1, as set forth above, discloses further comprising corrective optics (Inherently disclosed in Cullinan, Para. 0193, lines 2-4, “In FIG. 9E, an example objective lens is shown. The objective lens is a l0x infinity corrected long WD objective lens.”) to receive the pulsed electromagnetic radiation from the pulsed electromagnetic radiation source and achieve a level of beam irradiation of the build material on the build platform (Inherently disclosed in Cullinan, Para. 0176, lines 4-7, “…l0x infinity corrected long working distance objective lens 224. This allows each 7.6 μm by 7.6 μm pixel in the DMD to be focused down to a spot size of approximately 1 μm…”).
Regarding claim 4, modified Cullinan teaches the apparatus according to claim 1, as set forth above, discloses wherein the cooling tank surrounds the micromirror array (Inherently disclosed in teaching from Dergham, Page 11, Section 3, lines 1-2, “The spray cooling block 102 may use a coolant…”, where within the block is a DMD or digital micromirror device).
Modified Cullinan does not disclose:
The cooling tank comprising a coolant recirculating system to recirculate the coolant through the cooling tank.
However, Campbell discloses the cooling tank comprising a coolant circulating system (Page 17, Section 5, lines 52-54, “Heat is removed from electronic component 301 via system coolant circulating via pump 320 through liquid-cooled cold plate 300…”). It would have been 
	One of ordinary skill in the art would have been motivated to make this modification as recirculating coolant allow for the advantage of more controlled temperature, pressure, chemistry, and cleanliness, as stated by Campbell, Page 17, Section 5, lines 57-60, “The system coolant loop and modular cooling unit are designed to provide coolant of a controlled temperature and pressure, as well as controlled chemistry and cleanliness to the electronic subsystems.”
Regarding claim 5, modified Cullinan teaches the apparatus according to claim 4, as set forth above.
Modified Cullinan does not disclose:
Wherein the flow of the coolant through the cooling tank is dependent on: a characteristic of the build material; a volume of the coolant tank; a characteristic characteristics of the coolant; a characteristic characteristics of the pulsed electromagnetic radiation source; a characteristic characteristics of the micromirror array; or combinations thereof.
However, Campbell discloses the flow of coolant through the cooling tank being dependent on characteristics of the coolant within (Page 17, Section 5, lines 57-60, “The system coolant loop and modular cooling unit are designed to provide coolant of a controlled temperature and pressure…to the electronic subsystems.”, where the temperature and pressure of the electronic subsystems are characteristics that the coolant loop will adjust the flow on). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the coolant block system in modified Cullinan to have 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of more efficient heat absorption through liquid cooling as stated by Campbell, Page 15, Section 1, lines 36-39, “liquid cooling is an attractive technology to manage the higher heat fluxes. The liquid absorbs the heat dissipated by the components/modules in an efficient manner.”
Regarding claim 6, modified Cullinan teaches the apparatus according to claim 1, as set forth above, discloses wherein the micromirror array may comprise a plurality of digital light processors (DLPs) assembled into a configurable planar array, wherein each DLP comprises of a plurality of micromirrors (Inherently disclosed in Cullinan, Para. 0165, lines 5-10, “An example of a digital micromirror device is the DLP5500 OLP® 0.5 XGA DMD manufactured by Texas Instruments (Dallas, Tex.)…the chipset includes an array of 1024*768 aluminum micro-mirror…”).

Regarding claim 7, Cullinan discloses a method of fusing a build material (Para. 0009, lines 1-3, “…exemplified microscale selective laser sintering (μ-SLS or micro-SLS) systems…”), comprising: irradiating an array of micromirrors with pulses from an electromagnetic radiation source (Para. 0140, lines 9-11, “…array of addressable mirror elements, to selectively direct the beam emitted from the laser 106 to the workpiece 114.”), the array of micromirrors comprising a planar arrangement of a plurality of digitally steered micro-mirrors (Para. 0140, lines 6-9 from end, “The optical system 104, in some embodiments, is coupled to a Z-axis actuator 234 configured to adjust the height displacement of the optical 104 in the Z-direction.”, where the Z-axis can create a planar arrangement and are directed by a controller, Para. 0141 and 0142, “…μ-SLS system 100 includes one or more controllers…controller may receive a computer-aid-design (CAD) file…”); selectively directing the electromagnetic radiation with the array of micromirrors to a layer of build material deposited onto a build platform (Para. 0140, lines 9-11, “…array of addressable mirror elements, to selectively direct the beam emitted from the laser 106 to the workpiece 114.”).
Cullinan does not disclose:
Cooling the array of micromirrors with a coolant.
However, Dergham discloses, in the similar field of micromirror arrays, a spray coolant tank (Page 11, Section 3, lines 1-2, “The spray cooling block 102 may use a coolant…”, where the coolant can be, Claim 7, “…a mixture of water and ethylene glycol or Fluorinert.”) for holding a micromirror array (Page 10, Section 2, lines 51-53, “…DMD 104 may comprise arrays of small mirrors that are used to redirect the laser, or light, emitted by the laser diodes 108.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified micromirror array from Cullinan with the spray cooling block as taught by Dergham
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of prolonging the life expectancy of optical components so that they do not fail as stated by Dergham, Page 10, Lines 20-24, “For example, large amounts of heat can cause the optical components to operate improperly, operate with a reduced life expectancy, or in extreme instances, cause the optical components to completely fail.”.
Regarding claim 8, modified Cullinan teaches the apparatus according to claim 7, as set forth above, discloses wherein selectively directing the electromagnetic radiation to the layer of 
Regarding claim 9, modified Cullinan teaches the apparatus according to claim 7, as set forth above.
Modified Cullinan does disclose:
Wherein cooling the array of the micromirrors with the coolant comprises flowing the coolant through a coolant tank formed around the array of micromirrors.
	However, Campbell discloses, in the field of electronic cooling, a coolant tank that immerses electronics within coolant, where coolant consist of dielectric fluid (Page 18, Section 8, lines 45-51, “Sealed housing 640 is configured to at least partially surround…the electronic subsystem with the plurality of electronic components 641 disposed within the sealed compartment…dielectric fluid 642 pools in the liquid state at the bottom of the sealed compartment and is of sufficient volume to submerge the electronic components 641.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the micromirror array with the spray cooling block from Cullinan and Dergham to include fully immersing the electronics in dielectric fluid as taught by Campbell, where Dergham states the use of Fluorinert which is considered a dielectric fluid.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of more efficient heat absorption through liquid cooling as stated by Campbell, Page 15, Section 1, lines 36-39, “liquid cooling is an attractive technology to manage 
Regarding claim 10, modified Cullinan teaches the apparatus according to claim 7, as set forth above, discloses comprising directing selected subsets of micromirrors (Inherently disclosed in Cullinan, Claim 1, “…a matrixed mirror array, each micro-mirror being configured to selectively direct the emitted electromagnetic radiation beam to a focus point on a sintering plane…”) to direct the electromagnetic radiation towards selected surface areas of the build platform to vary a degree of irradiation within the selected surface areas (Inherently disclosed in Cullinan, Claim 9, “…a second matrixed mirror array, the second matrixed mirror array comprising a second plurality of micromirrors, each configured to selectively direct the emitted electromagnetic radiation beam to a focus point on the sintering plane…”).
Regarding claim 11, modified Cullinan teaches the apparatus according to claim 7, as set forth above, discloses wherein irradiating the array of micromirrors includes a pulse irradiation lasting 10 ms (Inherently disclosed in Cullinan, Para. 0063, lines 1-3, “In some embodiments, the intermittent electromagnetic radiation beams for a given spot is directed to the spot between about 1 millisecond and about 500 milliseconds…”).

Regarding claim 13, Cullinan discloses an additive manufacturing device (Para. 0024, lines 1-2, “…a system is disclosed for additively producing a three-dimensional workpiece…”), comprising: 
a pulsed electromagnetic radiation source (Para. 0257, lines 5 from end, “The nanosecond pulsed laser (or femtosecond pulsed laser) and the DMD array (e.g., 104) may be used to selectively ablate…”, where the dielectric material can form dielectric layers such as 2224); 48580730016/606,045

a build platform to receive a layer of build material (Para. 0196, lines 3-4, “…spread on the build platform in the vacuum chamber…”); 
wherein the pulsed electromagnetic radiation source reflects electromagnetic radiation off the digital light processing device, towards the electromagnetic radiation corrective optics, and to the build material on the build platform to selectively fuse the build material (Para. 0140, lines 9-11, “…array of addressable mirror elements, to selectively direct the beam emitted from the laser 106 to the workpiece 114.”).
Cullinan does not disclose:
A digital light processing device maintained within a coolant tank full of coolant.
However, Dergham discloses, in the similar field of micromirror arrays, a spray coolant tank (Page 11, Section 3, lines 1-2, “The spray cooling block 102 may use a coolant…”, where the coolant can be, Claim 7, “…a mixture of water and ethylene glycol or Fluorinert.”) for holding a micromirror array (Page 10, Section 2, lines 51-53, “…DMD 104 may comprise arrays of small mirrors that are used to redirect the laser, or light, emitted by the laser diodes 108.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified micromirror array from Cullinan with the spray cooling block as taught by Dergham
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of prolonging the life expectancy of optical components so that they do not fail as stated by Dergham, Page 10, Lines 20-24, “For example, large amounts of heat can 
	Furthermore, Campbell discloses, in the field of electronic cooling, a coolant tank that immerses electronics within coolant, where coolant consist of dielectric fluid (Page 18, Section 8, lines 45-51, “Sealed housing 640 is configured to at least partially surround…the electronic subsystem with the plurality of electronic components 641 disposed within the sealed compartment…dielectric fluid 642 pools in the liquid state at the bottom of the sealed compartment and is of sufficient volume to submerge the electronic components 641.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the micromirror array with the spray cooling block from Cullinan and Dergham to include fully immersing the electronics in dielectric fluid as taught by Campbell, where Dergham states the use of Fluorinert which is considered a dielectric fluid.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of more efficient heat absorption through liquid cooling as stated by Campbell, Page 15, Section 1, lines 36-39, “liquid cooling is an attractive technology to manage the higher heat fluxes. The liquid absorbs the heat dissipated by the components/modules in an efficient manner.”
Regarding claim 14, modified Cullinan teaches the apparatus according to claim 13, as set forth above, discloses further comprising a cooling tank surrounding the digital light processing device (Inherently disclosed in the teaching from Campbell, Page 18, Section 8, lines 45-51, “Sealed housing 640 is configured to at least partially surround…the electronic subsystem with the plurality of electronic components 641…”, where the use of a block to surround a micromirror array is taught in Dergham as stated above).

The cooling tank comprising a coolant recirculating system to recirculate the coolant through the cooling tank.
However, Campbell discloses the cooling tank comprising a coolant circulating system (Page 17, Section 5, lines 52-54, “Heat is removed from electronic component 301 via system coolant circulating via pump 320 through liquid-cooled cold plate 300…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the coolant block system in modified Cullinan with the coolant circulating system as taught by Campbell.
	One of ordinary skill in the art would have been motivated to make this modification as recirculating coolant allow for the advantage of more controlled temperature, pressure, chemistry, and cleanliness, as stated by Campbell, Page 17, Section 5, lines 57-60, “The system coolant loop and modular cooling unit are designed to provide coolant of a controlled temperature and pressure, as well as controlled chemistry and cleanliness to the electronic subsystems.”
Regarding claim 15, modified Cullinan teaches the apparatus according to claim 14, as set forth above.
Modified Cullinan does not disclose:
Wherein the flow of the coolant through the cooling tank is dependent on: a characteristic of the build material; a volume of the coolant tank; a characteristic characteristics of the coolant; a characteristic characteristics of the pulsed electromagnetic radiation source; a characteristic characteristics of the micromirror array; or combinations thereof.

	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of more efficient heat absorption through liquid cooling as stated by Campbell, Page 15, Section 1, lines 36-39, “liquid cooling is an attractive technology to manage the higher heat fluxes. The liquid absorbs the heat dissipated by the components/modules in an efficient manner.”
Regarding claim 16, modified Cullinan teaches the apparatus according to claim 1, as set forth above, discloses wherein the micromirror array is immersed in coolant within the coolant tank (Inherently disclosed in teaching from Campbell, Page 18, Section 8, lines 45-51, “Sealed housing 640 is configured to at least partially surround…the electronic subsystem with the plurality of electronic components 641 disposed within the sealed compartment…dielectric fluid 642 pools in the liquid state at the bottom of the sealed compartment and is of sufficient volume to submerge the electronic components 641.”).
Regarding claim 17, modified Cullinan teaches the apparatus according to claim 1, as set forth above, discloses wherein the pulsed radiation source is structured to provide a single pulsed 
Regarding claim 19, modified Cullinan teaches the apparatus according to claim 1, as set forth above.
Modified Cullinan does not disclose:
Wherein the pulsed electromagnetic radiation source produces flashes of energy normalized between 400 and 4000 Watts per cm2 of build material, normalized to 1 second.
However, Randhawa discloses, a electromagnetic radiation source that has a total energy density of between 400 and 4000 Watts-second per cm2 (Para. 0316, lines 27-40, “total energy density (measured in kilowatt-hours per square centimeter (kWh)/cm2)) incident upon (e.g., through) an optical measurement is at least about 2.8*10-6 kWh/cm2 , 1 *10-5 kWh/cm2 , 5*10-5 kWh/cm2, 1 *10-4 kWh/cm2 , 10*10-4 kWh/cm2 , 100*10_4 kWh/cm2 , or 417*10-4 kWh/cm2.”, where 1.1*10-4 kWh/cm2 equates to 400 (watts per second)/cm2 and there are values above 1.1*10-4 kWh/cm2 stated). It would have been obvious for one of ordinary skill in 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of accommodating different types of material into the additive manufacturing build as stated by Randhawa, Para. 0315, lines 2 from end, “…initiation and ending of a thermal lensing condition in the optical element may be material dependent.”

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cullinan et al. (US 20180065186 A1, hereinafter Cullinan) in view of Dergham et al. (US 10018802 B1, hereinafter Dergham) and in view of Campbell et al. (US 8179677 B2, hereinafter Campbell) in further view of Randhawa (US 20180186082 A1).
Regarding claim 3, modified Cullinan teaches the apparatus according to claim 2, as set forth above, discloses wherein the corrective optics change a cross-section of a pulsed electromagnetic radiation beam of the pulsed electromagnetic radiation source (Inherently disclosed in Cullinan, Para. 0054, lines 6-8, “…expand the electromagnetic radiation beam across each, or a substantial portion (e.g., greater than 50% ), of the plurality of micro-mirrors.”). 
Modified Cullinan does not disclose:
Respectively change a cross-sectional energy density within the pulsed electromagnetic radiation while maintaining uniform energy density within the cross-section of the electromagnetic radiation pulse.
However, Randhawa discloses, adjusting the uniform energy density values and cross sections across the energy beam (Para. 0024, lines 7 from end, “In some embodiments, adjusting 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of more uniformity in the material that will be additively manufactured as stated by Randhawa, Para. 0191, lines 1-2, “The methods described herein can provide surface uniformity across the exposed surface of the material bed…”.
Regarding claim 12, modified Cullinan teaches the apparatus according to claim 7, as set forth above, discloses mirror capable of changing a cross section of the electromagnetic radiation beam (Inherently disclosed in Cullinan, Para. 0033, lines 4-7, “…lens assembly having a plurality of micro-mirrors, collectively, forming a matrixed mirror array (e.g., that spans a maximum cross-sectional profile of the three-dimensional workpiece)…”, where the lens assembly includes an matrix mirror array).
Modified Cullinan does not disclose:
Comprising directing the electromagnetic radiation via a reflective mirror intermittent to the electromagnetic radiation source and the build material while maintaining 
However, Randhawa discloses, a reflective mirror that can adjust the electromagnetic radiation source to the build material (Para. 0214, lines 14-18, “The energy source can scan along the source surface and/or target surface by mechanical movement of the energy source(s), one or more adjustable reflective mirrors, or one or more polygon light scanners.”) and the ability to maintain uniform energy density within the cross section with adjusting the cross sectional area of the electromagnetic radiation beam (Para. 0024, lines 7 from end, “In some embodiments, adjusting comprises adjusting a cross sectional area of the irradiating energy beam. In some embodiments, adjusting comprises adjusting a measure of a power density distribution of the irradiating energy beam.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the micromirror array from modified Cullinan to include the reflective mirror for adjusting the electromagnetic radiation source and the ability to control the energy density and cross section of the electromagnetic radiation beam as taught by Randhawa.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of more uniformity in the material that will be additively manufactured as stated by Randhawa, Para. 0191, lines 1-2, “The methods described herein can provide surface uniformity across the exposed surface of the material bed…”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN GUANHUA WEN/				/BRIAN W JENNISON/Examiner, Art Unit 3761  				Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
02/28/2022